Title: From Thomas Jefferson to Joseph T. Scott, 9 April 1803
From: Jefferson, Thomas
To: Scott, Joseph T.


          
            Sir
            Washington Apr. 9. 1803.
          
          I informed you in my letter of Mar. 6. of the measure I had taken to answer the object of your’s of Feb. 25. I now inclose you two accounts of the family of General Washington from persons intimately acquainted with them and entirely to be relied on, and tender you my best wishes & respects.
          
            Th: Jefferson
          
        